MEMORANDUM DECISION
                                                                         Mar 26 2015, 10:00 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                          Gregory F. Zoeller
Brownsburg, Indiana                                      Attorney General of Indiana
                                                         Brian Reitz
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Eugene Bowers,                                           March 26, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1408-CR-537
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable Wayne A.
State of Indiana,                                        Sturtevant, Special Judge.
Appellee-Plaintiff.                                      Cause No. 49F24-1211-FD-79190




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015       Page 1 of 17
                                          Statement of the Case
[1]   Eugene Bowers appeals after a jury trial from his conviction of one count of
                         1
      intimidation as a Class D felony, contending that numerous errors at trial

      necessitate the reversal of his conviction. We affirm.


                                                    Issues
[2]   Sua sponte, we address the following issue:


                 I.          Whether the trial court had in personam jurisdiction over
                             Bowers and subject matter jurisdiction of the case.
[3]   We restate the issues presented by Bowers as follows:

                 II.         Whether Indiana Code section 35-45-2-1 is
                             unconstitutionally vague as applied to Bowers.
                 III.        Whether sufficient evidence supports Bowers’s conviction.
                 IV.         Whether the trial court committed instructional error by
                             rejecting Bowers’s tendered instruction on actual malice.

                                   Facts and Procedural History
[4]   Bowers appeared before Magistrate Judge Amy J. Barbar (“the Magistrate”) in

      a post-conviction proceeding over which the Magistrate presided approximately

      seven or eight years prior to the summer of 2012. The Magistrate ultimately

      ruled against Bowers. Between the time of the ruling and the summer of 2012,

      the Magistrate had no personal interaction with Bowers, never sought a loan




      1
          Ind. Code § 35-45-2-1 (2006).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 2 of 17
      from him, never entered into a contract with him, never was party to a lawsuit

      brought by Bowers, and never had a judgment entered against her in favor of

      Bowers.


[5]   On June 14, 2012, however, Bowers, who was incarcerated, attempted to file a

      lien against the real and personal property of the Magistrate in the amount of

      $10,500,000. The lien was based on Bowers’s claim that the Magistrate had

      “violat[ed] her ‘oath’ to uphold the Constitution of these United States of

      America.” State’s Ex. 4 p. 1 (underlining omitted). Bowers specifically

      contended that the Magistrate violated her oath by denying his petition for writ

      of habeas corpus. State’s Ex. 5 pp. 2-3. The type of property specified in the

      lien was as follows:

              F) This lien shall encompass all real property, personal property,
              real estate, motor vehicle registered with the Bureau of Motor
              Vehicles, any trucks, cars, vans, atv’s [sic], three wheelers, trics
              [sic], any and all vehicles with an engine, (combustible), rv’s
              [sic], motor homes, or the like. Any houses, and currently the
              house Amy J. Barbar, former Amy J. Barnes, resides in, any
              rental property, whether in the State of Indiana or any other
              State, whether jointly owned by a spouse, children, business
              partners/associates for the enjoyment of income considered
              revenue, whether it be taxable or non-profit. Any stocks, bonds,
              IRA’s, pention [sic] plan portfolio, pention [sic] funds, jointly
              owned or identified in maiden name, (Amy J. Barnes), any
              revenues from stocks, or bonds, or IRA’s or investments that has
              occurred in dividend since August 20, 2005. Any of the property
              mentioned up above including 50% of salary, (existing salary)
              any bonuses from the position of judge given by the
              legislature/and or government irregardless [sic] of what agency
              shall a lien be placed upon and/or seized until the full amount of

      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 3 of 17
              said lien is paid in full for the damages suffered by the
              complainant for the wrong-doer, (Amy J. Barbar, formerly Amy
              J. Barnes) . . .
      State’s Ex. 4, pp. 3-4. The lien additionally cited to “UCC 1-207.” Id. at 4

      (section on performance or acceptance under reservation of rights).


[6]   Bowers had the lien notarized and then filed it with the Marion County

      Recorder’s Office, which does not verify documents before recording them, and

      does not confirm that such money is actually owed. Without a verification

      process, anyone can file a lien against anyone else, assuming that the document

      meets the recording requirements. Bowers’s lien was not recorded because it

      did not meet the recording requirements and the recording fee had not been

      paid. The Marion County Recorder’s Office returned the lien to Bowers and

      also sent a rejection letter.


[7]   On July 7, 2012, Bowers sent another notarized lien for $10,500,000 against the

      Magistrate’s property to the Marion County Recorder’s Office. This lien, too,

      was not recorded because it did not meet the recording requirements and the

      recording fee had not been paid.


[8]   Next, Bowers sent another notarized document, a “NOTICE AND

      DEMAND,” to the Marion County Recorder’s Office, in which Bowers made

      similar legal and factual assertions against the Magistrate. State’s Ex. 6.

      Danielle Westerfield, the Marion County Recorder’s Office manager at the time

      the documents were submitted, testified at trial that if any of the documents




      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 4 of 17
       Bowers submitted had been recorded, they would have appeared as a lien

       against the Magistrate’s property in a public records search.


[9]    The Marion County Recorder’s Office staff forwarded the documents to the

       Magistrate. In the fall of 2012, the Magistrate was contacted by the Marion

       County Prosecutor’s Office about the liens. The Magistrate became aware at

       that point that Bowers had actually attempted to file the liens. She was

       concerned because “it was filing something that would affect my personal life . .

       . .” Tr. p. 203. The Magistrate testified at Bowers’s trial that she was unaware

       that the recorder’s office would even file-stamp documents such as Bowers’s.

       After learning this, the Magistrate asked the prosecutor’s office staff to pursue

       the matter.


[10]   The State charged Bowers with one count of intimidation, alleging in pertinent

       part as follows:


                . . . attempted to file liens on [the Magistrate’s] personal and real
               property, with the intent that [the Magistrate] be placed in fear of
               retaliation for the prior lawful act, that is: presiding over post-
               conviction proceedings in the case of State of Indiana v. Eugene
               Bowers, #49G02-008PC-149750 [sic].
       Appellant’s App. p. 17. Bowers lodged a pre-trial motion to dismiss the case on

       the grounds that the prosecution was based on his exercise of protected free

       speech and that the State had not alleged and could not prove actual malice.

       The trial court denied the motion, agreeing with the State that the prosecution

       was based on Bowers’s action of attempting to file the lien. Since the



       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 5 of 17
       prosecution did not involve protected free speech, in the trial court’s opinion,

       Bowers’s tendered instruction on actual malice was also rejected.


[11]   Bowers’s jury trial began on June 18, 2014 and concluded the next day. The

       trial court granted the State’s motion to dismiss the habitual offender charge

       against Bowers. The jury found Bowers guilty of intimidation as a Class D

       felony. The trial court later sentenced Bowers to a term of three years executed

       for the conviction. Bowers now appeals.


                                    Discussion and Decision
                                              I. Jurisdiction
[12]   We raise this issue sua sponte at the outset because Bowers actively challenged

       the trial court’s subject matter jurisdiction and personal jurisdiction over him.

       “[I]t is the duty of the reviewing court to raise and determine the issue [of

       subject matter jurisdiction] sua sponte if not raised by the parties.” Gorman v.

       Northeastern REMC, 594 N.E.2d 843, 844 (Ind. Ct. App. 1992), trans. denied.

       Throughout the proceedings, Bowers denied that he was the individual named

       in the charges, claimed that he did not pronounce his name the way the trial

       court did, and, in an effort to preserve the personal jurisdictional challenge,

       referred to himself as “a sovereign natural born person, flesh and blood,

       political power holder” and “not a legislative[ly] creat[ed] person.” Appellant’s

       App. p. 69. Bowers at one point insisted that the trial court refer to him as

       “Sovereign Natural Born Person” in order to preserve his challenge based on

       mistaken identity. Tr. p. 4. He further contended that the trial court had no


       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 6 of 17
       subject matter jurisdiction over him because the trial court was “an Article 1

       Court” and “[t]he only courts that are applicable to [him] are Article 3 Justice

       Courts of law.” Id. at 13.


[13]   Our standard of review regarding personal jurisdiction is as follows:


               It is axiomatic that an Indiana court must have personal
               jurisdiction over a defendant in order to render a valid personal
               judgment against that defendant. A party challenging the court’s
               personal jurisdiction must prove its challenge by a preponderance
               of the evidence unless lack of jurisdiction is apparent on the face
               of the complaint. We have said the decision to grant a motion to
               dismiss based on lack of in personam jurisdiction lies within the
               trial court’s sound discretion. As with any fact-finding entrusted
               to the trial court, it is within the trial court’s sound discretion to
               decide the jurisdictional facts. Once the court has decided those
               facts, however, whether in personam jurisdiction exists is a
               question of law.
       Freemond v. Somma, 611 N.E.2d 684, 687 (Ind. Ct. App. 1993), reh’g denied,

       (internal citations omitted) trans. denied.


[14]   Here, the record shows that in the probable cause affidavit setting forth the

       factual basis for the charges, Marion County Sheriff’s Sergeant Carmen M.

       Bodine affirmed that she reviewed Bowers’s Marion County court file and

       discovered in the file copies of the first lien Bowers attempted to record against

       the Magistrate and the notice and demand he had sent. Sergeant Bodine further

       affirmed that she and another detective interviewed Bowers at the Wabash

       Valley Correctional Facility in Carlisle, Indiana. Bowers declined to answer

       any of their questions.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 7 of 17
[15]   Additionally, the State filed a motion to transport Bowers to Marion County for

       his initial hearing on the charges. The trial court’s transport order commanded

       the Marion County Sheriff’s Department to produce Bowers, who was “now

       confined at the Wabash Valley Correctional Facility” to Marion County

       Superior Court for his hearing. Appellant’s App. p. 27. At that hearing, after

       Bowers made his initial challenge to the trial court’s jurisdiction, the trial court

       stated for the record that the charging information had been presented to the

       person “who I believe is Eugene B. Bowers, the person who is in front of me”

       who was indicating that she was mispronouncing the name she had spelled for

       the record from the charging information. Id. at 76.


[16]   Later, at trial, Beverly Gilmore, a notary public, testified that she had known

       Bowers for approximately five and one-half years and identified him in court.

       Gilmore further testified that she notarized documents for Bowers in the

       summer of 2012. She identified the documents including State’s Exhibit 5,

       purporting to be a lien against the Magistrate, in which a response to the lien

       was requested to be sent within forty-five days to “Eugene Bowers, P.O. Box

       1111, Carlisle, Indiana 47838.” Exhibit Volume p. 30.


[17]   Based upon the record before us, we are satisfied that in personam jurisdiction

       existed over Bowers.


[18]   Next, we address the issue of subject matter jurisdiction. “[S]ubject matter

       jurisdiction entails a determination of whether a court has jurisdiction over the

       general class of actions to which a particular case belongs.” K.S. v. State, 849


       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 8 of 17
       N.E.2d 538, 542 (Ind. 2006). The criminal charge filed against Bowers in

       Marion County Superior Court was a Class D felony. According to the Marion

       County Local Rules of Court, the Marion Superior Court had jurisdiction over

       Bowers’s case. See generally, LR49-CR2.2-100 et seq. We are satisfied that the

       trial court had subject matter jurisdiction over Bowers’s case.


                                         II. Vagueness Claim
[19]   Bowers contends that the intimidation statute is unconstitutionally vague as

       applied to him. He claims that the statute violates his rights under the Fifth and

       Fourteenth Amendments to the United States Constitution and article 1,

       sections 12and 13 of the Indiana Constitution because it does not give a person

       of ordinary intelligence fair notice that recording or attempting to record a lien

       is prohibited conduct.


[20]   We first observe that while Bowers moved to dismiss the charges against him

       on constitutional grounds, his challenge did not include the argument that the

       statute was unconstitutionally vague as applied to him. Although the Supreme

       Court’s opinion in Morse v. State, 593 N.E.2d 194, 197 (Ind. 1992), states

       without citation to authority that “the constitutionality of a statute may be

       raised at any stage of the proceeding including raising the issue sua sponte by this

       Court,” a challenge that a statute is unconstitutionally vague must be raised

       prior to trial in a timely motion to dismiss or the claim is waived. Rhinehardt v.

       State, 477 N.E.2d 89, 93 (Ind. 1985). Waiver notwithstanding, we address

       Bowers’s claim.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 9 of 17
[21]   The standard of review of challenges to the constitutionality of a statute is as

       follows:


               When reviewing a challenge to the constitutionality of a statute,
               we observe a high level of deference to the legislature’s decision-
               making. The statute or regulation is presumed to be
               constitutional “until clearly overcome by a contrary showing.”
               The challenging party bears the considerable burden of proving
               this contrary showing, and any doubts are resolved against that
               challenge.
       Fry v. State, 990 N.E.2d 429, 434 (Ind. 2013) (internal citations omitted).

       Further, “[a] constitutional challenge to a statute is reviewed de novo.” Morgan

       v. State, 22 N.E.3d 570, 573 (Ind. 2014).


[22]   A criminal statute, like the one challenged here, can be found

       unconstitutionally vague as follows: (1) for failing to provide notice enabling

       ordinary people to understand the conduct that it prohibits or (2) for the

       possibility that it authorizes or encourages arbitrary or discriminatory

       enforcement. Id. Still, where a statute has two reasonable interpretations, one

       constitutional and the other not, a court on appellate review will choose the

       interpretation that will uphold the constitutionality of the statute. Id. at 573-74.


[23]   The statutory definition of “threat” pertinent to the crime of intimidation as

       charged in this case is as follows:


               (c) “Threat” means an expression, by words or action, of an
               intention to:
               ....



       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 10 of 17
               (7) falsely harm the credit or business reputation of the person
               threatened[.]
       Ind. Code § 35-45-2-1(c)(7). Clearly, the statute contemplates that some actions

       constitute a threat, and courts on review have analyzed whether certain conduct

       or actions constitute a threat. See e.g., Ajabu v. State, 677 N.E.2d 1035 (Ind. Ct.

       App. 1997) (statute does not limit means utilized to convey threat, so threats

       made through media were communicated to victims), trans. denied; Gaddis v.

       State, 680 N.E.2d 860 (Ind. Ct. App. 1997) (display but no pointing of licensed

       handgun to another motorist not a communication of threat).


[24]   “Whether a communication is a threat is an objective question for the trier of

       fact.” Ajabu, 677 N.E.2d at 1041. With respect to the statutory phrase

       “communicates a threat to another person” we have stated as follows:

               The text of the intimidation statute does not limit the phrase
               “communicates a threat to another person” to only those threats
               made directly to or in the presence of the threatened party. The
               word communicate is not modified in any way. The word
               “communicate” encompasses those threats made known or
               transmitted to another person, and the statute does not limit the
               means utilized to convey the threat. Such threats include those a
               person makes known to the victim through the print, radio or
               television media with the requisite intent.
       Id. at 1042.


[25]   “The statute need only inform the individual of the generally proscribed

       conduct; it need not list with exactitude each item of prohibited conduct.”

       Baumgartner v. State, 891 N.E.2d 1131, 1136 (Ind. Ct. App. 2008). “[A] statute

       is void for vagueness only if it is vague as applied to the precise circumstances

       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 11 of 17
       of the present case.” Id. “The defendant is not at liberty to devise hypothetical

       situations which might demonstrate vagueness.” Id.


[26]   Although Bowers contends that he believed that he was entitled to redress from

       what he believed was an erroneous decision by the Magistrate, the method he

       used to obtain relief was inappropriate. “Because intent is a mental function, it

       must be determined from a consideration of the defendant’s conduct and the

       natural and usual consequences of such conduct, absent an admission from the

       defendant.” Hendrix v. State, 615 N.E.2d 483, 485 (Ind. Ct. App. 1993). “To

       determine whether the defendant intended to commit the conduct, the trier of

       fact must usually resort to reasonable inferences based upon an examination of

       the surrounding circumstances.” Id.


[27]   The intimidation statute, for purposes of the charges alleged here, states that a

       threat is a communication by words or actions of an intent to falsely harm the

       credit or business reputation of the person threatened. A person of ordinary

       intelligence would comprehend the statute adequately to understand that

       multiple attempts to record a lien, which is a public record, in the amount of

       $10,500,000 on the property of a magistrate, who had denied the person’s

       request for post-conviction relief, without having a judgment against the

       magistrate in that amount, is proscribed conduct. Application of the

       intimidation statute to Bowers’s conduct is not unconstitutionally vague.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 12 of 17
                                III. Sufficiency of the Evidence
[28]   Bowers argues that the evidence is not sufficient to support his conviction. In

       order to establish that Bowers committed intimidation as a Class D felony, the

       State was required to prove beyond a reasonable doubt that Bowers

       communicated a threat to the Magistrate, who was a judge or an employee of

       the Marion Superior Court, with the intent that the Magistrate be placed in fear

       of retaliation—falsely harming the Magistrate’s credit or business reputation,

       for a prior lawful act—presiding over the hearing on his petition for post-

       conviction relief. Ind. Code § 35-45-2-1(b)(1)(B)(ii), (vi). More particularly,

       Bowers contends that there is no evidence that he communicated a threat by

       attempting to record the lien against the Magistrate, and there is no evidence

       that he intended to place the Magistrate in fear.


[29]   “When reviewing a claim of insufficiency, we will not reweigh the evidence or

       judge the credibility of witnesses.” Hendrix, 615 N.E.2d at 484. “We will

       consider the evidence which supports the verdict and the reasonable inferences

       to be drawn therefrom; if there is substantial evidence of probative value to

       support the verdict, it will be affirmed.” Id.


[30]   “In Indiana, a ‘lien’ is a claim which a person holds on another’s property as a

       security for an indebtedness or charge. Where there is no debt, however, in the

       absence of law, a lien cannot exist.” Countrywide Home Loans, Inc. v. Holland,

       993 N.E.2d 184, 194 (Ind. Ct. App. 2013) (quoting Terpstra v. Farmers & Merchs.

       Bank, 483 N.E.2d 749, 755 (Ind. Ct. App. 1985)). Here, Bowers claimed an


       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 13 of 17
       entitlement to damages from the Magistrate for his allegedly unlawful

       incarceration resulting from her denial of the post-conviction relief he sought.

       That claim for damages, however, was never reduced to a judgment.

       Nonetheless, Bowers attempted to record the liens, which are part of the public

       record, to encumber the majority, if not all, of the Magistrate’s property.


[31]   As mentioned above, in the absence of an admission by the defendant, intent

       must be determined from a consideration of the defendant’s conduct and the

       natural and usual consequences of that conduct. Hendrix, 615 N.E.2d at 485.

       Here, one can reasonably infer that Bowers intended to place the Magistrate in

       fear of retaliation for her prior adverse ruling on Bowers’s claim for post-

       conviction relief when Bowers attempted on multiple occasions to record a lien

       in the amount of $10,500,000 against her property. Upon discovering that the

       recorder’s office does not verify the accuracy of the documents submitted in

       support of a lien, the Magistrate understandably was placed in fear that her

       personal credit could be jeopardized by such a large lien, which is a public

       record capable of being discovered by anyone, filed against her property.


[32]   Bowers specifically alleged in the liens he attempted to file that his claim

       against the Magistrate was based on the adverse ruling, which he deemed

       unlawful. Bowers was aware of the defect in his attempts to record the liens—

       nonpayment of the recording fee. Therefore, his recording attempts were a

       continuing means to threaten the Magistrate for her prior lawful conduct.

       Bowers’s arguments otherwise amount to an invitation for this Court to reweigh



       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 14 of 17
       the evidence. This we will not do. Id. at 484. There was sufficient evidence

       that Bowers committed intimidation as a Class D felony.


                                       IV. Instructional Error
[33]   Bowers argues that the trial court committed reversible error by rejecting his

       tendered instruction on actual malice. Our standard of review of the issue is as

       follows:


               When reviewing a trial court’s decision to give or refuse to give a
               party’s tendered instruction, we consider “(1) whether the
               tendered instruction correctly states the law; (2) whether there
               was evidence presented at trial to support giving the instruction;
               and, (3) whether the substance of the instruction was covered by
               other instructions that were given.” The trial court has broad
               discretion as to how to instruct the jury, and we generally review
               that discretion only for abuse.
       Kane v. State, 976 N.E.2d 1228, 1230-31 (Ind. 2012) (internal citations omitted).


[34]   Here, the issue centers on part two—whether the evidence presented at trial

       supported giving the instruction. Bowers specifically contends that our

       Supreme Court’s decision in Brewington v. State, 7 N.E.3d 946 (Ind. 2014),

       compels us to reverse his conviction due to this instructional error because the

       allegations against him involve a public figure, the Magistrate, and involve

       threatened harm to the Magistrate’s credit or business reputation, which he

       claims is subject to the actual malice standard for speech about public officials.

       We disagree.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 15 of 17
[35]   In Brewington, a “disgruntled divorce litigant dissatisfied with a child-custody

       evaluator’s recommendation . . . waged an obsessive years-long campaign”

       against the child-custody evaluator and the judge who presided over the matter.

       7 N.E.3d at 955-56. A grand jury indicted the defendant of intimidation and

       attempted obstruction of justice based on intimidation through defendant’s

       communications about the judge and child-custody evaluator. The Supreme

       Court granted transfer in order to address the free speech arguments as they

       related to the defendant’s attacks on the victims’ reputations and true threats to

       their safety.


[36]   The Supreme Court stated as follows about subparts (c)(6) and (7) of the

       intimidation statute:

                . . . . subpart (c)(6) parallels the classic common-law definition of
               defamation, and (c)(7) reflects a particular type of defamation. . .
               . Subparts (c)(6) and (7), then, essentially criminalize defamation
               by including it in the definition of a punishable “threat.” The
               same constitutional free-speech protections that apply in civil
               defamation cases therefore must also apply to prosecutions under
               (c)(6) and (7).
       Id. at 958-59.


[37]   Here, by contrast, the State repeatedly acknowledged Bowers’s fundamental

       right to free speech about the Magistrate and argued that the prosecution was

       not based upon Bowers’s statements expressing his belief that the Magistrate

       had reached the incorrect decision in his case and in the process had denied his

       constitutional rights. Instead, the prosecution was based on Bowers’s attempts

       to record a lien against the Magistrate’s personal property. If the lien was
       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 16 of 17
       successfully filed, a public-records search would reflect the $10,500,000 lien

       against the Magistrate’s property, which would have a negative impact on the

       Magistrate’s personal finances. The prosecution was not based on defamatory

       communications with respect to the Magistrate’s credit or business reputation

       so the free-speech analysis from Brewington is inapplicable here. As a

       consequence, the actual malice standard was not required and the trial court

       correctly rejected the tendered instruction.


                                                Conclusion
[38]   In light of the foregoing, we affirm the decision of the trial court.


[39]   Affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-537 | March 26, 2015   Page 17 of 17